Order entered September 2, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00643-CV

   DENISE EDWARDS, INDIVIDUALLY AND AS NEXT FRIEND OF G.E., MINOR,
                             Appellant

                                            V.

       PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 90628.86

                                           ORDER
       Because appellant’s brief was filed August 28, 2014, we DENY as moot her motion to

extend the deadline to December 1, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE